Citation Nr: 1752896	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-31 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966, with subsequent National Guard service.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The rating decision reopened a claim for service connection for bilateral hearing loss and denied it on the merits.

The Board notes that irrespective of the RO's August 2011 determination, it must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The RO in Waco, Texas, has jurisdiction of the Veteran's claim.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1998 rating decision denied service connection for bilateral hearing loss. 

2.  Evidence added to the record since the October 1998 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bilateral hearing loss, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. 7105 (West 2012). 

2.  Evidence received since the October 1998 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The relevant law provides that a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The October 1998 rating decision denied service connection for bilateral hearing loss.  The rating decision explained that there was no nexus between the Veteran's active duty or National Guard service and his hearing loss.  The Veteran did not appeal that determination, and new and material evidence was not received within a year of the decision.  Therefore, the October 1998 rating decision became final.

Evidence of record at that time consisted of the Veteran's service treatment records from active duty, and from his 1981 to 1992 National Guard service.  The National Guard service treatment records reflect that the Veteran had left ear hearing loss for VA purposes.  38 C.F.R. § 3.385.

Evidence received since the October 1998 rating decision includes the report of a September 2013 VA examination which shows bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The evidence also includes November 2011 and October 2015 private medical opinions relating the Veteran's current hearing loss to his time in the artillery and his time in the National Guard as a cannoneer, respectively.  

The Board finds that these additional medical records constitute new and material evidence.  They are new documents that were not previously submitted to VA.  They are material because they reflect that the Veteran has bilateral hearing loss that private examiners relate to his National Guard service.  The claim was previously denied because there was no nexus evidence, and the new evidence includes positive nexus opinions.  The new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

In light of the foregoing, the Board finds that the Veteran's claim for service connection for bilateral hearing loss is reopened; however, further development is required prior to adjudication.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and to that extent, the appeal is granted.


REMAND

In 1998, the Veteran submitted copies of his service treatment records from his National Guard service.  The record before the Board does not include service treatment records for this service from an official source.  VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 C.F.R. § 3.159(c)(2).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's National Guard service treatment records reflect that in August 1981 his hearing acuity at 4000 Hertz was 15 decibels on the right and 65 decibels on the left.  In October 1982, the Veteran complained of ear ache during firing.  At that time he also complained of ringing in the right ear and a minor headache.  In October 1985, the Veteran's hearing acuity at 4000 hertz was 30 decibels on the right and 75 decibels on the left.  In January 1988, the Veteran's hearing acuity at 4000 hertz was 20 decibels on the right and 85 decibels on the left.  In June 1991, the Veteran's hearing acuity at 4000 hertz was 35 decibels on the right and 90 decibels on the left.  A January 1988 notation to a Report of Medical History relates hearing loss secondary to service trauma.

A September 2013 VA medical opinion relates that it was less likely as not that the Veteran's current hearing loss was caused by the claimed inservice injury, event or illness.  The examiner explained that the Veteran entered the National Guard with a documented high frequency hearing loss.  However, the examiner did not address whether the Veteran's National Guard service aggravated that preexisting hearing loss beyond it natural progression.  Further, neither the September 2013 VA medical opinion nor a September 2013 VA examination report address the October 1982 medical records showing that the Veteran complained of ear ache during firing, as well as ringing in the right ear and a minor headache.  

Since the issue on appeal is being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of any outstanding VA treatment records.  

2.  Obtain copies of the Veteran's service treatment records for his National Guard service from any appropriate source.  

3.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any bilateral hearing loss that may be present.  Copies of all relevant records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence in the eFolders, the medical history (including the service treatment records from the Veteran's National Guard service), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine:

(a) whether it is at least as likely as not (50 percent or more likelihood) that any current hearing loss is related to the Veteran's October 1982 complaint of ear ache during firing, ringing in the right ear and a minor headache; and 

(b) whether it is at least as likely as not (50 percent or more likelihood) that any hearing loss that preexisted the Veteran's National Guard service was aggravated beyond its natural progression by his subsequent National Guard service, to include the Veteran's October 1982 complaint of ear ache during firing, ringing in the right ear and a minor headache. 

A complete rationale for all opinions expressed must be provided.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2015).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


